Citation Nr: 0714668	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sand flea bites.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for sore joints and 
muscle and arthralgias due to undiagnosed illness.

4.  Entitlement to service connection for vertigo due to an 
undiagnosed illness.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to service connection for cellulitis of the 
left ankle.

8.  Entitlement to service connection for generalized anxiety 
disorder (claimed as psychiatric illness due to undiagnosed 
illness) and for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from February 1984 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a May 1999 RO hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that by way of correspondence dated in March 
2000, the veteran originally requested a Board 
videoconference hearing at the RO in Montgomery, Alabama 
which was scheduled for August 2000.  By way of 
correspondence dated in August 2000, the veteran stated that 
he could not drive to Montgomery and asked that the hearing 
be scheduled at the RO in Nashville, TN.  The file was 
apparently sent to the RO in Nashville as there is a March 
2001 letter from the RO in Nashville  to the veteran saying 
that a Board videoconference hearing would be scheduled.  At 
that point, the RO in Nashville apparently sent the veteran's 
file back to the RO in Montgomery in order to issue a 
supplemental statement of the case in light of new evidence 
that was received.  For reasons that are unclear, the RO in 
Montgomery then scheduled the veteran for a Board 
videoconference hearing in January 2007 for which the veteran 
failed to report.  

By way of correspondence dated in April 2007, the Board 
requested clarification from the veteran's representative as 
to whether or not the veteran still wanted a Board 
videoconference hearing at the RO in Nashville and by way of 
correspondence dated in May 2007, the veteran's 
representative confirmed that the veteran still wanted the 
hearing in Nashville.  As such, the Board finds that this 
matter must be remanded to schedule a Board videoconference 
hearing at the RO in Nashville.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for a Board videoconference hearing at the 
RO in Nashville, TN.  The veteran should 
be clearly informed of the date, time and 
place of such hearing.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim on appeal.

3.  If the benefits sought on appeal 
remain denied, the AMC/RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




